MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Mar 30 2017, 5:44 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Geraldine R. Jones,                                      March 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A02-1601-CR-130
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas Newman
Appellee-Plaintiff.                                      Jr., Judge
                                                         Trial Court Cause No.
                                                         48C03-1504-MR-566



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017        Page 1 of 10
                                       Statement of the Case
[1]   In this interlocutory appeal, Geraldine R. Jones (“Jones”) appeals the trial

      court’s denial of her motion to transfer venue of her charges of murder,1 Level 3

      felony kidnapping,2 and Level 5 felony kidnapping.3 At an evidentiary hearing

      on her motion to transfer venue, the State presented evidence that Jones

      kidnapped the victim of her offenses in Madison County and then murdered her

      in Lake County. On appeal, Jones claims that the State presented insufficient

      evidence that her alleged offenses constituted a single chain of events such that

      she may be tried in either county. She argues that venue should be transferred

      to Lake County where the murder allegedly occurred. Because we conclude

      that there was sufficient evidence that Jones’ charged offenses constituted a

      single chain of events such that venue is appropriate in either county, we affirm

      the trial court’s decision.


[2]   We affirm.


                                                     Issue
                 Whether there was sufficient evidence to establish venue in
                 Madison County.




      1
          IND. CODE § 35-42-1-1(2).
      2
          I.C. § 35-42-3-2(b)(2)(A).
      3
          I.C. § 35-42-3-2(b)(1)(A).


      Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017   Page 2 of 10
                                                     Facts
[3]   Around April 4, 2015, the mother of Samantha Fleming (“Fleming”) received a

      call from Jones, who claimed to be a Department of Child Services (“DCS”)

      employee. During the phone call, Jones told Fleming’s mother that she needed

      to contact Fleming regarding Fleming’s child. Fleming’s mother gave

      Fleming’s phone number to Jones, and Jones called Fleming that same day to

      introduce herself as Fleming’s new DCS representative.


[4]   Two days later, Jones, dressed in business attire and carrying a binder, showed

      up at Fleming’s house. She told Fleming’s boyfriend, who answered the door,

      that Fleming had a court date in Gary, Indiana that she was about to miss.

      Fleming’s boyfriend woke Fleming, and Fleming began to pack to go to Gary

      with Jones. Jones told Fleming to bring her baby with her because it would

      “look good,” so Fleming did. (Tr. 28). Fleming and her baby then got into

      Jones’ car to go to Gary.


[5]   Subsequently, Fleming contacted her mother by phone during the drive to

      Gary. Then there was about an “hour and fifty (50) minute lapse in time”

      during which Fleming did not contact her mother because she was supposedly

      in the court hearing. (Tr. 24). After that lapse of time, a text message was sent

      from Fleming’s phone to her family that said “the Judge said I don’t deserve my

      kid.” (Tr. 24). A later investigation determined that Fleming did not have a

      court date that day or a scheduled meeting with a DCS employee.




      Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017   Page 3 of 10
[6]   Around that same day, Fleming’s boyfriend notified the Anderson Police

      Department that Fleming was missing. Detective Scott Sanderson (“Detective

      Sanderson”) started a missing person investigation and discovered Jones’ phone

      call in Fleming’s phone records. He traveled to Gary, Indiana to find Jones on

      April 17, 2015. When he arrived at Jones’ residence, her sister, Tomico Jones

      (“Tomico”), answered the door holding an infant. After talking with Tomico

      for a few minutes, Detective Sanderson began to believe that the infant was

      Fleming’s baby. Tomico told him that Jones had flown to Texas to see her

      mother a few days before and had left the baby with her father. Tomico told

      Detective Sanderson that she did not believe that the baby was her sister’s baby.

      Jones had previously told her family that she was pregnant with twins, but the

      family had not believed her. Then, after a period without contact, Jones had

      recently appeared with the baby and told them that the second twin had died.


[7]   After relaying this information to Detective Sanderson, Tomico consented to a

      search of the house, and officers of the Gary Police Department conducted the

      search. Upon entering the house, they “could smell a foul smell of [a]

      decomposing body.” (Tr. 13). They found Fleming’s body wrapped in plastic

      in a plastic bin inside of a bedroom closet. They also found a hand cart in the

      kitchen with red stains on its wheels, several bottles of bleach, ammonia, and

      cleaning supplies. In addition, they determined that a rug and coffee table were

      missing from the living room.


[8]   On April 20, 2015, the State charged Jones with murder, Level 3 felony

      kidnapping, and Level 3 felony criminal confinement in Madison County. The

      Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017   Page 4 of 10
       State later amended the Level 3 felony criminal confinement charge to a Level 5

       felony kidnapping charge.


[9]    On July 28, 2015, Jones filed a motion to transfer venue, arguing that the

       Madison County trial court did not have jurisdiction to decide her case because

       the State had not filed her charges in the correct venue.4 Specifically, she noted

       that in order to establish venue in Madison County, the State had to prove that

       a criminal offense had occurred there. Although the State had alleged that she

       had kidnapped Fleming in Madison County, Jones argued that Fleming had left

       Madison County on her own free will and that “there [was] speculation but not

       proof that the alleged victim was removed from Madison County by fraud,

       enticement, force or threat of force in order to establish the criminal offense of

       kidnapping.” (App. 18). Absent proof that kidnapping had occurred in

       Madison County, she claimed that Madison County was not the correct venue

       for her charges.


[10]   The State replied to Jones’ motion to transfer venue and argued that the trial

       court should deny the motion because Madison County was the proper venue




       4
         The title of Jones’ motion was “Motion to Dismiss for Lack of Venue and Jurisdiction,” and she presented
       it as a motion to dismiss. The State argued in response that it should be construed as a motion to transfer
       venue rather than a motion to dismiss because the issue of venue did not affect the trial court’s jurisdiction.
       The trial court did not rule on that issue, but Jones does not claim that her motion was a motion to dismiss
       on appeal. Because she does not challenge the State’s construction and because we agree that it should be
       considered a motion to transfer, we refer to it throughout this opinion as a motion to transfer. See Wurster v.
       State, 715 N.E.2d 341, 348 (Ind. 1999) (holding that a proper pre-trial motion challenging venue is “a motion
       to transfer rather than a motion to dismiss”), reh’g denied.



       Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017               Page 5 of 10
       for the charges. It asserted that venue was proper in both Madison and Lake

       Counties because the kidnappings Jones was charged with had allegedly

       occurred in Madison County, and the murder had allegedly occurred in Lake

       County. As a result, it argued, Jones could be tried in either county.


[11]   The trial court held hearings on Jones’ motion on October 26, 2015 and

       November 9, 2015. At the hearings, the State submitted the above evidence,

       and Detective Sanderson admitted that he believed Fleming had been killed in

       Lake County. He said that he believed the murder had occurred in the one

       hour and fifty-minute interval after Fleming’s drive to Gary and before a text

       had been sent to Fleming’s family from her phone. Also at the hearings, the

       State argued that Jones’ kidnapping and then murder of Fleming were a single

       chain of events, meaning that under Indiana precedent, venue was appropriate

       in either county. Fleming argued that the offenses were not a single chain of

       events and that venue was only appropriate in Lake County, where the murder

       had occurred. Thereafter, the trial court denied Jones’ motion. Jones now

       appeals on an interlocutory basis.


                                                   Decision
[12]   On appeal, Jones argues that there was insufficient evidence to establish venue

       in Madison County. The trial court entered a general denial of her motion, so

       she does not challenge the trial court’s conclusions. However, she challenges

       the State’s proposition that her alleged kidnapping and murder offenses may be

       considered a single chain of events. She claims that the provisions of the

       Indiana venue statute concerning murder charges should govern the issue of
       Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017   Page 6 of 10
       venue and that venue should exist in Lake County because the State believes

       the murder occurred there.


[13]   In Indiana, a defendant has a constitutional and statutory right to be tried in the

       county in which an offense allegedly was committed. Neff v. State, 915 N.E.2d
1026, 1032 (Ind. Ct. App. 2009), adhered to on reh’g, trans. denied; I.C. § 35-32-2-

       1. Our supreme court has further clarified that “‘[i]f the commission of an

       offense is commenced in one county and is continued into adjoining counties,

       then the charge may be filed in any of the involved counties.’” Davis v. State,

       520 N.E.2d 1271, 1274 (Ind. 1988) (quoting Kuchel v. State, 501 N.E.2d 1045,

       1046 (Ind. 1986), reh’g denied), reh’g denied. See also Floyd v. State, 503 N.E.2d
390 (Ind. 1987) (holding that where the defendant was charged with conspiracy,

       rape, and confinement, venue for his prosecution was proper in either the

       county where the defendant abducted the victim or the county where the

       defendant raped the victim).5


[14]   In spite of this legal authority, venue is not a statutory element of the offense.

       Neff, 915 N.E.2d at 1032. Accordingly, the State need establish venue by only a



       5
         Although our former venue statute, INDIANA CODE § 35-1.1-2-1, held that venue for a chain of criminal
       events lay in any county in which any of the events occurred, the Legislature deleted that language in 1982.
       See Davis, 520 N.E.2d at 1273. In Davis, Davis argued that the Legislature’s deletion of that language
       indicated its disapproval of that basis for venue. Id. However, the Indiana Supreme Court held that “a closer
       examination reveal[ed] that the deleted provision . . . was not requisite for [its] prior holdings finding venue
       in any county involved in a chain of related crimes; it merely codified the fact that a crime beginning in one
       county and ending in another county is committed in both counties. Failure to reenact that [provision]
       during recodification does not necessarily express legislative disapproval . . . .” Id. at 1273-74. Instead, the
       supreme court reaffirmed that “‘[w]here a crime commences in one county and is continued into adjoining
       counties, then the charge may be filed in any of the involved counties.’” Id. at 1274 (quoting Kuchel, 501
N.E.2d at 1046).

       Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017               Page 7 of 10
       preponderance of the evidence and may consider circumstantial evidence. Id.;

       Bryant v. State, 41 N.E.3d 1031, 1037 (Ind. Ct. App. 2015) (stating that the

       State’s burden of proof may be satisfied with circumstantial evidence). When a

       defendant argues that there is insufficient evidence of venue, we apply the same

       standard of review as for other claims of insufficient evidence. Neff, 915 N.E.2d

       at 1032. That is, “‘we do not weigh the evidence nor resolve questions of

       credibility, but look to the evidence and reasonable inferences therefrom which

       support the conclusion of requisite venue.’” Id. (quoting Morris v. State, 409
N.E.2d 608, 610 (Ind. 1980)).


[15]   Jones does not dispute on appeal that if her offenses are a continuing chain of

       events, the State may establish venue in either county where an offense

       allegedly took place. Instead, she essentially argues that there was insufficient

       evidence that her charged offenses constituted a chain of events that started in

       Madison County such that her murder charge may be tried in Madison County

       even though the State believes it occurred in Lake County. Specifically, she

       contends that “there [was] no solid evidence given at the hearing . . . that the

       murder occurred in furtherance of the kidnapping” or “that there was not a time

       that the kidnapping ended before Fleming’s death[,] making two separate

       crimes.” (Jones’ Br. 8). However, Jones does not provide any legal support for

       the contention that a defendant must have committed one offense “in

       furtherance” of another in order for the offenses to qualify as a single chain of

       events.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017   Page 8 of 10
[16]   Instead, we have previously held that “[i]f all charges are integrally related—in

       other words, if one thing led to another—then the crimes may be considered a

       single chain of events for purposes of venue.” Abran v. State, 825 N.E.2d 384,

       392 (Ind. Ct. App. 2005), reh’g denied, trans. denied. Thus, we must determine

       whether Jones’ offenses were “integrally related” or whether “one . . . led to

       another.” Id. See also French v. State, 362 N.E.2d 834, 839 (Ind. 1977) (finding

       that the victim’s abduction from one county and later murder in another county

       were “integrally related” for purposes of venue).


[17]   Based on this standard, we conclude that the State proved by a preponderance

       of the evidence that Jones’ charges were a part of a single chain of events. The

       evidence in the light most favorable to the trial court’s ruling is that Jones went

       to Fleming’s Madison County home, posed as a DCS employee, and convinced

       Fleming to get into her car and accompany her to Gary by telling her that she

       had a court hearing in Gary that she might miss. She also convinced Fleming

       to bring her baby with her. It is not clear whether Jones intended to murder

       Fleming at the point when she allegedly committed this offense, but it is clear

       that the alleged kidnapping was “integrally related” to the murder because

       Jones could not have murdered Fleming in Lake County without first

       convincing Fleming to accompany her there. See Archer v. State, 7 N.E. 225, 227

       (Ind. 1886) (concluding that the defendant’s kidnapping of his victim was

       “requisite” to his later murder of the victim because “it was the seizure of the

       [victim], and the power obtained over him by that seizure, that enabled the

       [defendant] to conduct him to [a cave] and there kill him”). Further, the State


       Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017   Page 9 of 10
       presented evidence that both offenses occurred within a short space of time,

       indicating that the kidnapping led immediately to the murder. Because we

       conclude that the State presented evidence that the two offenses were integrally

       related such that they constituted a single chain of events, we likewise conclude

       that there was sufficient evidence to support venue in Madison County.

       Accordingly, we affirm the trial court’s denial of Jones’ motion to transfer

       venue.6


[18]   Affirmed.


       Baker, J., and Mathias, J., concur.




       6
         Jones also argues that venue in Lake County is preferable logistically because most of the potential trial
       witnesses live in Lake County. We will not address this argument because we are not required to consider
       trial logistics in our review of a trial court’s decision regarding venue. See I.C. § 35-32-2-1.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1601-CR-130 | March 30, 2017             Page 10 of 10